ON REMAND FROM ALABAMA SUPREME COURT
TYSON, Judge.
The Supreme Court of Alabama issued its opinion in Ex parte Woodson, 578 So.2d 1049, (Ala.1991), reversing this court’s judgment which had affirmed Woodson’s conviction without opinion on the basis that the alleged error in this cause was not preserved for review.
The opinion of the Supreme Court indicates that the issue was properly preserved for review and that court has reversed the judgment of this court and directed that the conviction be reversed and the cause remanded.
This court’s original memorandum for conference of April 30, 1990, indicated the following:
“Having read these aloud [Selma City Ordinance § 17.1, which indicated the adoption by the City of Selma of Tit. 32-5A-191, Code of Alabama 1975] in front of the jury, Mr. Keith then asked if Mr. Boynton, the appellant’s attorney, would require him to bring the city clerk over to verify and certify that these two state code sections had been adopted by the City of Selma. Boynton said no, that he would not require that and agreed that these charges were proper. The cause then proceeded to trial.”
The Supreme Court of Alabama has determined that, nevertheless, the ordinances in question should have been placed in evidence before the jury.
On authority of Woodson, supra, the judgment is reversed and the cause remanded.
REVERSED AND REMANDED.
All the Judges concur.
BOWEN, J., concurs in result only.